United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Compton, CA, Employer

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1497
Issued: December 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 1, 2015 appellant filed a timely appeal from a June 19, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of a
medical condition causally related to his June 6, 2006 employment injury.
FACTUAL HISTORY
On June 19, 2006 appellant, then a modified letter carrier, filed a traumatic injury (Form
CA-1) alleging that he experienced chest pains, headaches and insomnia on June 6, 2006 due to
ongoing harassment by Postmaster Mike McGee and noncompliance with a May 24, 2006
1

5 U.S.C. § 8101 et seq.

grievance decision. He stopped work on June 9, 2006 and returned to work on July 13, 2006.
OWCP accepted the claim for anxiety disorder, depressive disorder, psychological factors
affecting medical condition and paid appropriate compensation benefits. Appellant stopped
work again on September 19, 2007 and has not returned.
Appellant filed a (Form CA-7) claim for compensation, alleging wage loss since
September 19, 2007. In a November 1, 2007 report, Barbara A. Ammon, Ph.D., a clinical
psychologist related that he alleged unfair treatment on July 12, 2007 when management issued
another job offer which entailed custodial duties outside his medical restrictions and that he also
felt unfairly treated on August 29, 2007 where management issued another job offer requiring
repetitive fingering and grasping of mail. She concluded that appellant’s emotional condition
was employment related.
In a November 30, 2007 decision, OWCP denied his claim of recurrent disability for
work beginning September 19, 2007. It found that the factual and medical evidence of record
indicated that appellant’s current emotional condition was attributed to new allegations and
events or incidents pertaining to light-duty jobs offered in OWCP File No. xxxxxx760.2
Appellant’s case in File No. xxxxxx693 was administratively closed October 1, 2011.
On July 8, 2014 appellant telephoned OWCP and requested his claim OWCP File No.
xxxxxx693 be reopened for psychological treatment. Medical evidence from Dr. Ammon was
received. In a May 8, 2014 report, she noted that appellant had been disabled from his usual
employment since September 19, 2007 due to his accepted conditions of anxiety disorder,
depressive disorder, and psychological factors affecting medical condition. Dr. Ammon opined
that he was not able to participate in vocational rehabilitation. In a June 19, 2014 report, she
noted that appellant recently experienced a worsening of his symptoms with regard to his
accepted conditions under File No. xxxxxx693. Dr. Ammon further noted that he had requested
that she provide individual psychotherapy and indicated that 12 to 15 sessions were necessary. A
June 19, 2014 request for authorization was also received.
By letter dated July 8, 2014, OWCP advised appellant of the definition of a recurrence of
a medical condition for medical treatment only. It went on to explain that to be entitled to
additional medical treatment for his work injury after being released from care or not receiving
care for a significant period of time, the evidence must demonstrate that the claimed recurrent
condition is a spontaneous return or increase of disability of the accepted work-related
condition(s) without intervening cause. It further advised him that the factual evidence must
clarify the issue of intervening facts and that the medical evidence must demonstrate that the
current diagnosed condition was causally related to the original work factor(s). Appellant was
2

In Master OWCP file number xxxxxx760, appellant alleged that on September 3, 1996 he sustained left upper
extremity injury due to repetitive mail handling. This claim was accepted for left thumb metacarpophalangeal
arthralgia, left shoulder strain and impingement syndrome. Appellant received a schedule award for 20 percent
permanent impairment of the left upper extremity on July 14, 1998, and an award for 41 percent permanent left
upper extremity on March 9, 2000. He had alleged that job offers of July and August 2007 violated his medical
restrictions in file number xxxxxx760 and caused emotional distress. Appellant elected to receive wage-loss
benefits in file number xxxxxx760 as of August 6, 2013. He was referred to vocational rehabilitation on
April 16, 2014.

2

requested to respond to a questionnaire to substantiate the factual elements in his claim and to
submit a comprehensive medical narrative report from a qualified physician within 30 days.
In a July 3, 2014 response to OWCP’s questionnaire, appellant stated that his condition
never went away and that he had the same symptoms. He advised that he had been off work
since September 19, 2007. In a September 15, 2014 Form CA-7 appellant claimed compensation
for the period September 19, 2007 through August 6, 2013.3
On August 7, 2014 medical reports from Dr. Ammon were received pertaining to care
appellant received from September 27, 2007 to April 2, 2008. Dr. Ammon reported his
psychological symptoms developed reactive to employment-related stress and reiterated that he
was precluded from returning to the employing establishment. In a July 31, 2014 report, she
advised appellant requested authorization to resume treatment for his emotional condition that
developed reactive to employment-related stress. Dr. Ammon noted his accepted conditions and
indicated that, in her December 13, 2007 report, she had noted that he had experienced
deterioration in his emotional condition reactive to ongoing supervisory maltreatment and denial
of limited duty within his restrictions. Appellant last worked September 19, 2007 and OWCP
denied disability benefits. Dr. Ammon noted that he received individual psychotherapy with her
through September 2009 as he continued to experience psychological symptoms. Appellant
recently resumed treatment as he continued to experience emotional distress reactive to his
treatment by the employing establishment in not honoring his medical restrictions. He realized
the ongoing extent of his distress when he was contacted regarding referral for vocational
rehabilitation. Dr. Ammon opined that appellant continued to experience anxiety disorder,
depressive disorder, and psychological factors with conditions classified elsewhere and required
a regimen of individual psychotherapy.
By decision dated September 22, 2014, OWCP denied appellant’s claim for recurrence of
medical condition as he had not established that he required additional medical treatment due to
a worsening of his accepted work-related condition in OWCP File No. xxxxxx693 without
intervening cause. The decision noted that the earlier report of Dr. Ammon dated November 1,
2007, referenced multiple intervening allegations of harassment from the employing
establishment, and opined that those intervening causes may have been the cause of the material
worsening of appellant’s accepted conditions. OWCP advised that appellant’s claim remained
closed for medical care.
On March 25, 2015 OWCP received appellant’s March 16, 2015 request for
reconsideration.
In a March 26, 2015 work status report, Dr. Joan W. Wright, a Board-certified hand
surgeon, indicated that appellant needed to return to disability retirement status previously
accepted in 2007. She opined that he was restricted from computer use due to his hand and
shoulder conditions and that he was not capable of participating in the rehabilitation program.
Reports from Dr. Ammon were received. In a May 8, 2014 report, Dr. Ammon indicated
that appellant had been disabled from his usual employment since September 19, 2007. She
3

The record does not indicate that OWCP has formally adjudicated this claimed period of disability.

3

opined that he could not work for the employing establishment or any employing establishment
due to his accepted conditions of anxiety disorder, depressive disorder, and psychological factors
affecting his medical condition. Dr. Ammon also opined that appellant was unable to participate
in vocational rehabilitation. Also included was a duplicative copy of her July 31, 2014 report.
In a May 6, 2015 report, Dr. Ammon noted that appellant requested a resumption of
individual psychotherapy with her due to the aggravation of his psychological and
psychophysiological symptoms since participating in vocational rehabilitation beginning midMarch 2015. She indicated that his emotional condition deteriorated reactive to a worsening of
his orthopedic symptoms and the pressures of the program. Dr. Ammon opined that appellant’s
high level of anxiety and depression affected his sleep, he was distracted by his orthopedic pain
and was unable to concentrate and retain new material. She also indicated that he had difficulty
following instructions and comprehending and completing tests. Dr. Ammon noted that she had
previously precluded appellant from returning to any type of work and that he was unable to
participate in vocational rehabilitation. She diagnosed anxiety disorder, depressive disorder, and
psychological factors with conditions classified elsewhere.
By decision dated June 19, 2015, OWCP denied modification of its September 22, 2014
decision. It found that there was insufficient evidence to establish a causal relationship between
appellant’s current condition “to which you require treatment and your June 6, 2006 work-related
injury.”
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.4 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.5 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.6 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.7 Causal relationship is a medical issue that can generally be resolved only
by rationalized medical opinion evidence.8
To establish that a claimant’s alleged recurrence of the condition was caused by the
accepted injury, medical evidence of bridging symptoms between his or her present condition
and the accepted injury must support the physician’s conclusion of a causal relationship.9
4

20 C.F.R. § 10.5(y).

5

Id.

6

Id. at § 10.5(x).

7

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

8

See Jennifer Atkerson, 55 ECAB 317 (2004).

9

Mary A. Ceglia, supra note 7.

4

ANALYSIS
OWCP accepted that appellant’s June 6, 2006 employment injury resulted in anxiety
disorder, depression, and psychological factors affecting his medical condition. The record
indicates that appellant has been off work since September 19, 2007, Dr. Ammon related that he
last received medical care for his accepted emotional conditions in September 2009. Appellant
subsequently filed a claim for medical treatment of his accepted conditions commencing
June 2014 due to the employment-related emotional conditions of June 6, 2006. He, therefore,
has the burden to show that his need for treatment was due to a worsening of the accepted workrelated conditions, without intervening cause.10
There is no indication in the record that appellant’s accepted medical conditions naturally
progressed or spontaneously worsened without intervening cause. There is also no medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the need for medical treatment for emotional conditions was causally
related to the June 6, 2006 employment injuries, and supports that conclusion with sound
medical reasoning.11
Numerous reports were received from Dr. Ammon, who noted that appellant recently
experienced a worsening of his psychiatric conditions and that he requested authorization of
psychotherapy. However, she failed to offer any medical rationale to establish that his need for
further treatment was in fact related to the accepted June 6, 2006 employment injury.12 In her
July 31, 2014 report, Dr. Ammon referenced multiple intervening allegations of harassment from
appellant’s employing establishment pertaining to his other accepted claim for left upper
extremity injury. While those intervening factors may have caused a worsening of the accepted
conditions, it does not support a natural progression or spontaneous worsening of the accepted
emotional conditions, from this accepted claim.
For example, in her May 6, 2015 medical report, Dr. Ammon indicated that appellant’s
emotional conditions of anxiety disorder, depression, and psychological factors with conditions
classified elsewhere deteriorated as a reaction to a worsening of his orthopedic symptoms and the
pressures of the vocational rehabilitation program, which he began mid-March 2015. However,
she did not opine that his emotional condition for which treatment was required was due to his
June 6, 2006 work injury. Rather, Dr. Ammon attributed appellant’s need for treatment due to
participation in the vocational rehabilitation program under claim number xxxxxx760.
Appellant’s participation in the vocational rehabilitation program constitutes an intervening
factor. Dr. Ammon has not submitted any medical report which explains why his June 6, 2006
accepted injury now requires further medical treatment.

10

Where the treatment for an employment-related condition is continuous, OWCP has the burden of proof to
terminate medical benefits and must establish that there are no residuals of the employment-related condition that
require further treatment. Furman G. Peake, 41 ECAB 361 (1990). Such is not the case here.
11

Ronald A. Eldridge, 53 ECAB 218 (2001); see Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

12

Id.

5

In his March 26, 2015 work status report, Dr. Wright indicated that appellant needed to
return to disability retirement status previously accepted and that he was not capable of
participating in the vocational rehabilitation program. He also restricted appellant from
computer use due to his hand and shoulder conditions. This report was of no probative value
regarding the issue of whether appellant required further medical treatment of his accepted
emotional conditions arising from the June 6, 2006 employment injury.
Appellant’s statements as to why he requires medical treatment for his emotional
conditions are irrelevant. An award of compensation may not be made on the basis of surmise,
conjecture, speculation, or on his unsupported belief of causal relation.13
The Board finds that the evidence submitted by appellant lacks adequate rationale to
establish a causal connection between the alleged recurrent need for treatment and the accepted
June 6, 2006 employment injury. Appellant had the burden of submitting sufficient medical
evidence to document the need for further medical treatment. He did not submit such evidence
as required and failed to establish a need for continuing medical treatment.14 The Board also
notes that while appellant has filed claims for disability benefits, the decision on appeal only
concerns his claim for medical benefits. Accordingly, the Board will affirm OWCP’s June 19,
2015 decision.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
his medical conditions causally related to his June 6, 2006 employment injury.

13

Patricia J. Glenn, 53 ECAB 159 (2001); Ausberto Guzman, 25 ECAB 362 (1974).

14

See P.Q., Docket No. 14-1905 (issued May 26, 2015); J.F., 58 ECAB 331 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated June 19, 2015 is affirmed.
Issued: December 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

